PER CURIAM.
We reverse a temporary injunction that enforces the non-solicitation clauses of the appellants’ sales representative contracts. When the appellants signed the contracts in *10771989, they worked for a different company. The contracts were assigned to the appellee when it purchased the business. The. appellants never consented to the assignment.
Under Florida law, a contract for personal services is not assignable absent consent, and a covenant that restricts competition after termination of such a contract is unenforceable by the assignee unless the party who is burdened by the restriction agrees. See Johnston v. Dockside Fueling of No. America, Inc., 658 So.2d 618 (Fla. 3d DCA 1995); Schweiger v. Hoch, 223 So.2d 557 (Fla. 4th DCA 1969). We decline to revisit Schiveiger as the appellee asks. We find the reasoning and the result in that case to be sound.
REVERSED AND REMANDED.
FARMER, GROSS and HAZOURI, JJ., concur.